DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JODI WEINMAN,
                                Appellant,

                                     v.

                           ASHLEY ISRAEL,
                              Appellee.

                              No. 4D19-2134

                              [March 26, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Paul A. Damico, Judge; L.T. Case No. 50-2019-DR-005257-
XXXX-SB.

  Gregory R. Eisinger of Eisinger, Brown, Lewis, Frankel & Chaiet, P.A.,
Hollywood, for appellant.

   Geoffrey M. Cahen of Cahen Law, P.A., Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.